DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaszczuk et al. (US 9,978,359).

Claim 1,
Kaszczuk teaches a computer-implemented voice synthesis method comprising: generating second control data using an intermediate trained model with first input data including first control data designating phonetic identifiers; changing the second control data in accordance with a first user instruction provided by a user; generating synthesis data representing frequency characteristics of a ([Figs. 1&6] [col. 1 line 50 to col. 2 line 20] [col. 10 line 33 to col. 12 line 29] the TTS device first receives input text for processing, as shown in block 602; the TTS device then processes the text to determine preliminary TTS results corresponding to the input text, as shown in block 604; the preliminary TTS results may be fully synthesized speech or a representation of synthesized speech; the representation of the synthesized speech may include a graphically displayed audio waveform representing potential synthesized speech, a series of phonetic units (such as diphones) that were selected by a unit selection engine 230 and may be used to ultimately synthesize the speech, a mapping of prosodic features for speech corresponding to the input text (such as pitch contour, power contour, etc.), or other representation; the synthesized speech may be played back to the user and/or the representation may be provided to the user through the user interface module 222 and/or other appropriate output device(s) 207, as shown in block 606; once the user provides feedback to the TTS device (in the form of a revised waveform, edited contour, newly selected speech unit, audible feedback, etc.), the TTS device then takes the input text and the user provided feedback to generate a second round of TTS results; output synthesized speech; the TTS system also tracks user feedback to update and train TTS processing models based on the user feedback).

Claims 6-7 contains subject matter similar to claim 1, and thus is rejected under similar rationale.

Claim 2,
Kaszczuk further teaches the voice synthesis method according to claim 1, wherein: the intermediate trained model is a first trained model configured to generate the second control data ([Figs. 1&6] [col. 1 line 50 to col. 2 line 20] [col. 10 line 33 to col. 12 line 29] a TTS system may include a user interface through which a user may alter a first pass of TTS results, allowing the TTS system to make a second pass at synthesized speech using the user input; the user may alter acoustic features of the first pass of TTS results, may specify particular phonetic units to substitute into the TTS results, or make other edits; the TTS system may then take those user inputs and incorporate them into later iterative passes on the TTS results).

Claim 3,
Kaszczuk further teaches the voice synthesis method according to claim 2, further comprising: generating third control data representing expressions of the voice to be synthesized using a second trained model with second input data including the first control data and the changed second control data; and changing the third control data in accordance with a second user instruction provided by the user, wherein the final input data further includes the changed third control data ([Figs. 1&6] [col. 1 line 50 to col. 2 line 20] [col. 10 line 33 to col. 12 line 29] this process may continue in an iterative manner, with each round of user feedback provided as an input to the TTS device to refine multiple rounds of preliminary TTS results until the user indicates the results are acceptable, as shown in block 612 of FIG. 6. The TTS device may then output synthesized speech based on the acceptable results, as shown in block 614 of FIG. 6).

Claim 4,
Kaszczuk further teaches the voice synthesis method according to claim 1, wherein the second control data represents phonemes and expressions of the voice to be synthesized ([Figs. 1&6] [col. 1 line 50 to col. 2 line 20] [col. 10 line 33 to col. 12 line 29] adjusting phoneme and emotional context for the input text to be synthesized).

Claim 5,
Kaszczuk further teaches the voice synthesis method according to claim 1, further comprising: changing the synthesis data in accordance with a third user instruction provided by the user, wherein the generating of the voice signal includes generating the voice signal according to the changed synthesis data ([Figs. 1&6] [col. 1 line 50 to col. 2 line 20] [col. 10 line 33 to col. 12 line 29] this process may continue in an iterative manner, with each round of user feedback provided as an input to the TTS device to refine multiple rounds of preliminary TTS results until the user indicates the results are acceptable, as shown in block 612 of FIG. 6. The TTS device may then output synthesized speech based on the acceptable results, as shown in block 614 of FIG. 6).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYANS A PATEL whose telephone number is (571)270-0689. The examiner can normally be reached Monday-Friday 8am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


SHREYANS A. PATEL
Examiner
Art Unit 2657



/SHREYANS A PATEL/               Examiner, Art Unit 2656